COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 EL PASO INDEPENDENT SCHOOL                      §
 DISTRICT,                                                       No. 08-08-00080-CV
                                                 §
                   Appellant,                                       Appeal from the
                                                 §
 v.                                                         County Court at Law No. Five
                                                 §
 JANICE MARIE HALE-HOBBY,                                      of El Paso County, Texas
                                                 §
                   Appellee.                                       (TC#2007-1216)
                                                 §


                                  MEMORANDUM OPINION


       Pending before the Court is the motion of El Paso Independent School District, Appellant,

to dismiss this appeal for the reason that the parties have settled all matters in controversy in the

underlying lawsuit. Appellee has not objected to the motion and there is no indication that dismissal

would prevent Appellee from seeking relief to which she would otherwise be entitled. See TEX . R.

APP . P. 42.1(a)(1). We therefore grant the motion and dismiss the appeal with prejudice.



                                              KENNETH R. CARR, Justice
August 14, 2008

Before Chew, C.J., McClure, and Carr, JJ.